Opinion issued March 3, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-16-00052-CV
                            ———————————
                        IN RE DAVID SCHIED, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Proceeding pro se, relator, David Schied, has filed a “Mandamus for Bond

Surrender; for Victims’ Relief under 18 U.S.C. § 3771 and 81 U.S.C. § 4; and for

Other Declaratory Relief,” which has been filed as a petition for a writ of

mandamus.1 See TEX. R. APP. P. 52.


1
      The underlying proceeding is In the Estate of Michael Edward Schied, Deceased,
      Case No. 434875, in the Probate Court No. 1 of Harris County, Texas, the Honorable
      Loyd Wright presiding.
      We deny the petition.

                                 PER CURIAM


Panel consists of Justices Bland, Brown, and Lloyd.